Beck, J.
i. Where three cases were, by order of court duly granted, consolidated and tried together, and three of the losing parties made separate motions for new trials, all of which were overruled, and .only one of the movants filed a bill of exceptions bringing the cases to this court, only the assignments of error made in the bill of exeep-
*369January 11, 1912.
Equitable petition. Before Judge Martin. Laurens superior court, November 5, 1910. •
W. C. Davis and Ira S. Chappell, for plaintiff in error.
George B. Davis, contra.
tions and in the motion for a new tidal filed, by the excepting party can be considered.
2. No errors of law are complained of by the excepting party, and the evidence authorized the verdict.

Judgment affirmed.


All the Justices concur, except Bill, J., not presiding.